       Case 2:20-cv-00625-RAH-CSC Document 42 Filed 03/17/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

GIRLIS HUGH SERRATT, #179785,                )
                                             )
          Plaintiff,                         )
                                             )
  v.                                         ) CASE NO. 2:20-CV-625-RAH
                                             )
REOSHA BUTLER, et al.,                       )
                                             )
          Defendants.                        )

                                         ORDER

        Before the Court is the Recommendation of the United States Magistrate Judge

entered December 8, 2020. (Doc. 35.) The Plaintiff filed an objection on January 13,

2021. (Doc. 41.) Based on an independent review of the record, it is

        ORDERED as follows:

        1. The Objection (Doc. 41) is OVERRULED.

        2. The Recommendation (Doc. 35) is ADOPTED.

        3. The Motion for Preliminary Injunction (Doc. 7, at p.5) is DENIED.

        This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.

       DONE, on this the 17th day of March, 2021.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
